


115 HR 4013 IH: 2020 American Census Investment Act
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 4013
IN THE HOUSE OF REPRESENTATIVES

October 11, 2017
Mrs. Carolyn B. Maloney of New York (for herself, Mr. Ellison, Ms. Judy Chu of California, Mr. Takano, Mr. Gallego, Ms. Michelle Lujan Grisham of New Mexico, and Mr. Cummings) introduced the following bill; which was referred to the Committee on Appropriations

A BILL
Making appropriations for the Bureau of the Census for the fiscal year ending September 30, 2018.

 
1.Short titleThis Act may be cited as the 2020 American Census Investment Act.  2.Appropriations for the Bureau of the CensusThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018:Bureau of the CensusCurrent Surveys and ProgramsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics, provided for by law, $300,000,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That the Bureau of the Census shall collect and analyze data for the Annual Social and Economic Supplement to the Current Population Survey using the same health insurance questions included in previous years, in addition to the revised questions implemented in the Current Population Survey beginning in February 2014.Period censuses and programs(Including transfer of funds)For necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics for periodic censuses and programs provided for by law, $1,635,000,000: Provided, That, from amounts provided herein, funds shall be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $2,580,000 shall be transferred to the Department of Commerce—Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census: Provided further, That not more than 50 percent of the amounts made available under this heading for information technology related to 2020 census delivery, including the Census Enterprise Data Collection and Processing (CEDCaP) program, may be obligated until the Secretary submits to the Committees on Appropriations of the House of Representatives and the Senate a plan for expenditure that: (1) identifies for each CEDCaP project/investment over $25,000: (A) the functional and performance capabilities to be delivered and the mission benefits to be realized; (B) the estimated lifecycle cost, including estimates for development as well as maintenance and operations; and (C) key milestones to be met; (2) details for each project/investment: (A) reasons for any cost and schedule variances; and (B) top risks and mitigation strategies; and (3) has been submitted to the Government Accountability Office.   